Citation Nr: 1409605	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Amyotrophic Lateral Sclerosis (ALS)/Lou Gehrig's Disease.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, the appellant and the Veteran's physician



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lousville, Kentucky, denying the claim currently on appeal.  

In January 2013, prior to the Veteran's death, he testified at a video conference hearing before the undersigned.  A written transcript of this hearing has been prepared and associated with the electronic paperless claims file (Virtual VA) associated with this claim.  

In May 2013, the Veteran passed away.  His surviving spouse subsequently requested to be substituted as the appellant for purposes of continuing the appeal, and as such, she is now the appellant in this matter.  The appellant was present for the testimony provided in January 2013.  


FINDINGS OF FACT

1.  The Veteran passed away on May [redacted], 2013.  

2.  The Veteran's surviving spouse was substituted as the appellant for purposes of continuing the appeal in September 2013.  

3.  The Veteran had more than 90 days of continuous active military service.  

4.  The Veteran was diagnosed with a variant of ALS in 2001 and thereafter, medical evidence confirmed that the variant of ALS is in fact a form of ALS; there is no affirmative evidence to suggest that this condition was not caused by or aggravated by service, or, that it was due to the Veteran's willful misconduct.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for Amyotrophic Lateral Sclerosis (ALS)/Lou Gehrig's Disease on a presumptive basis have been met.  38 U.S.C.A. §§ 501, 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.318 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  




Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

According to 38 C.F.R. § 3.318, the development of ALS at any time after discharge or release from active military, naval or air service is sufficient to establish service connection for this condition, unless there is affirmative evidence that the condition was not caused by or aggravated by service, if there is affirmative evidence that ALS is due to a veteran's own willful misconduct or if the Veteran did not have active, continuous service of 90 days or more.  In the present case, the Veteran served on active continuous service well in excess of 90 days.  Also, in approximately 2001, the Veteran was diagnosed with an ALS-variant that is sometimes referred to as Brachial Amyotrophic Diplegia or "Flail Arm Syndrome."  
The Board notes that this claim was denied by the RO because the Veteran was diagnosed with a variant of ALS/Lou Gehrig's disease.  However, the Veteran's primary care physician testified in January 2013 that in addition to "classic ALS," there are also variations of ALS.  After examining the Veteran and his symptomatology, the physician opined that he was "convinced" that the Veteran in fact suffered from ALS.  The record contains a detailed examination report prepared by this physician in February 2009.  Also, VA physician Dr. J.H. provided a diagnosis of ALS.  See January 2013 DBQ examination report.  Thus, the record persuasively shows that the Veteran did in fact have ALS.  There is nothing of record to suggest that this condition was in any way a result of the Veteran's own willful misconduct and there is no affirmative evidence establishing that this condition was not caused by or aggravated by service.  As such, the presumption of service connection applies in this case.  

Accordingly, the Board finds that service connection for Amyotrophic Lateral Sclerosis (ALS)/Lou Gehrig's Disease on a presumptive basis is warranted.  See 38 U.S.C. § 5107(b).  


ORDER

The claim of entitlement to service connection for Amyotrophic Lateral Sclerosis (ALS)/Lou Gehrig's Disease is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


